Title: To Alexander Hamilton from Morgan Lewis, 9 August 1790
From: Lewis, Morgan
To: Hamilton, Alexander


Rhinebeck [New York] 9th. August 1790.
Dr sir,

I observe that by the funding Plan adopted by Congress, certain Commissioners are to be appointed for the purpose of receiving Subscriptions to the Loan &ca. I do not know if I shall have your good offices for the Appointment to be made in this State. I will not ask them, because as those Officers are to be immediately under your Direction, I think you ought to be at perfect Liberty to procure appointments for whomsoever you wish. The Design of this Letter is principally to acquaint you, that I have Reason to believe Applications have been made to Mr. Morris & some Other Gentlemen of supposed Influence with the President for their Interest in favor of a Connection of mine.
I am with Esteem   your Friend & Servt.
M Lewis

 